DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakano in Japan Patent No. 9-085,443 in view of Knoener in U.S. Patent Application Publication No. 2004/0173591.  Nakano teaches a specification input means (element 41, considered to be a user interface, see paragraph 17) configured to receive a plurality of inputs  that comprise plate thickness (see paragraph 10) and weld cross-section (that is considered to be analogous to bead width)(see paragraph 10) and joint shape (considered to be joint type, see paragraph 10) and using a controller (weld controller, element 4, see paragraph 17) but does not disclose a processor.  Knoener teaches that a controller includes a processor to execute instructions (see paragraph 30).  It would have been obvious to adapt Nakano in view of Knoener to provide this as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hong Song Jin in Japan Patent No. 11-254,140 discloses in paragraph 13 using the type of base material, and the amount of penetration as welding input parameters.  Sarugaku in U.S. Patent No. 4,883,938 discloses using fillet and joint geometry (see column 8,lines 36-48) and therefore fillet size as an input parameter.  Aso et al. in Japan Patent No. 57-72,776 discloses using wire diameter (wire type) and gas type to control current and voltage during welding.  Japan Patent No. 11-170,048 discloses inputting wire diameter and shielding gas (see paragraph 5) to determine the welding parameters.  Japan Patent No. 2006-082,091 discloses a CPU, central processing unit (element 40) for setting parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761